Citation Nr: 0937393	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative changes, lumbar spine, in excess of 40 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1948 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a July 2007 rating decision, entitlement to a total 
disability rating due to individual unemployability (TDIU) 
was denied.  A notice of disagreement was received in 
September 2007.  A statement of the case was issued in July 
2008.  As a timely substantive appeal is not of record for 
this issue, the issue is not in appellate status.  
38 U.S.C.A. § 7105(d)(3).  

In March 2008 the Veteran testified before the Decision 
Review Officer at the RO.  A transcript has been incorporated 
into the record.

The Board notes that in an April 2009 rating decision the RO 
granted service connection for left lower extremity 
radiculopathy with an evaluation of 10 percent, effective the 
date of claim April 2005.  As a notice of disagreement is not 
of record for this issue, the issue is not in appellate 
status.  

In a statement received in July 2009, the Veteran stated he 
was "appealing the lack of consideration for my severe 
degenerative disc disease of my neck . . . ."  The issue of 
entitlement to service connection for a neck disability has 
not been adjudicated by the RO and the Board therefore has no 
jurisdiction to consider it.  Jarrell v. Nicholson, 20 Vet. 
App. 326, 332-33 (2006).  As such, this issue is REFERRED to 
the RO via the Appeals Management Center (AMC) for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence that the Veteran was 
prescribed bed rest and treatment for incapacitating episodes 
of back pain or intervertebral disc syndrome, and there was 
no finding of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
higher than 40 percent for degenerative changes, lumbar spine 
with residuals, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009 ); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5237-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in May 2005 and September 2006 and 
the claim was readjudicated in an August 2007 statement of 
the case.  Mayfield, 444 F.3d at 1333.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of April 19, 2005, the date of 
his claim, and a 40 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the appeal of the claim.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Veteran was afforded VA examinations in July 2006, May 
2007, and April 2008.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

The Board notes that on the Veteran's September 2006 notice 
of disagreement, as well as on a November 2007 VA Form 21-
4138, the Veteran stated that under the Veterans Claims 
Assistance Act (VCAA), he must be advised of how to 
substantiate his claim, as well as the existence of negative 
evidence, and how to counter this evidence.  The Board is 
unaware of an obligation to inform the Veteran of the 
existence of negative evidence and of how to counter this 
evidence.  The U.S. Court of Appeal for the Federal Circuit 
has declined to impose such an obligation in the past.  See 
Wilson v. Mansfield, 506 F.3d 1055, 1059-1061 (2007).  The 
Court in that decision noted that the VCAA on its face does 
not address that level of required detail, stating only that 
the notice must identify "any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim."  See 38 U.S.C. 
§ 5103(a).  Further, the Court noted that it had already 
rejected the argument that section 5103(a) requires the VA to 
identify with specificity the evidence necessary to 
substantiate the claim in Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1347 (Fed. Cir. 2003).  
As well, the Court noted Secretary of Veterans Affairs has 
interpreted section 5103(a) as limited to the provision of 
notice at the outset of the process and as requiring only 
generic notice, an interpretation the Court found merited 
deference under Chevron U.S.A., Inc. v. Natural Res. Def. 
Council, Inc., 467 U.S. 837, 843-44, 104 S.Ct. 2778, 81 
L.Ed.2d 694 (1984) (holding that "a court may not substitute 
its own construction of a statutory provision for a 
reasonable interpretation made by the administrator of an 
agency").  The Secretary had rejected a proposal for the 
regulation to provide that "if VA receives evidence that is 
inadequate to substantiate the claim, VA should contact the 
claimant and give him or her the opportunity to correct the 
inadequacy or bolster the evidence."  See Duty To Assist, 66 
Fed.Reg. 45,620, 45,622-623 (Aug. 29, 2001).  See also 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept 4, 
2009).

Legal Criteria - Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for degenerative 
changes, lumbar spine, with residuals.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: a 10 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or evidence of vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a and Part 4, Codes 5242, 
5243 (2008).

In relevant part, note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Note (5), in part, provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.


Discussion

The Veteran contends that his service-connected degenerative 
changes, lumbar spine with residuals, is more disabling than 
initially evaluated.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

In a statement accompanying his April 2005 claim, the Veteran 
stated his lower back caused him such pain that he could not 
sit a computer longer than 10 minutes, thereby rendering him 
unable to complete the work he had once accepted (preparing 
resumes for others).  The Veteran repeated this statement 
throughout the pendency of the claim and maintained that it 
was his lower back disability that kept him from working at 
all.  See October 2006 Statement; January 2007 Statement. 

The Veteran was afforded a VA spine examination in July 2006.  
Upon objective examination, the examiner found rather marked 
painful limitation of all movements of the low back, with 
less than 10 degrees of forward flexion, 0 degrees of 
extension, 0 degrees of lateral flexion, and 0 degrees of 
lateral rotation bilaterally.  Straight leg raising in the 
sitting position at 80 degrees bilaterally was associated 
with low back pain and in the supine position at 50 degrees 
bilaterally, the Veteran had definite low back pain.  The 
examiner made no diagnosis of ankylosis, though the examiner 
noted the Veteran also had osteoporosis, which the examiner 
found to have no connection to the original in-service 
injury.  

In a rating decision mailed August 2006, the RO granted 
service connection for degenerative changes, lumbar spine 
with residuals, at an evaluation of 40 percent under DC 5237.  

In May 2007 the Veteran was afforded a VA spine examination.  
The Veteran reported the pain was 5/10 in intensity, with 
flare-up pain of 9/10, which usually occurs daily for at 
least 1-2 hours, without any functional limitations.  The 
Veteran used a single point cane.  His walking tolerance was 
5 blocks and his sitting and standing tolerance was about 15 
minutes.  The examiner noted he declined any incapacitating 
episodes.  The Veteran described his activities of daily 
living as having difficulty getting on and off the toilet, 
bending, getting in and out of the bathtub, needing modified 
dressing, especially for the lower body, though no effect on 
grooming.  The Veteran stated he cannot lift anything greater 
than 20 pounds and was not working.  Upon objective 
examination the examiner measured range of motion of the 
lumbosacral spine as forward flexion 0 - 45 degrees with the 
Veteran experiencing pain from 30 degrees; extension of 0 to 
10 degrees with the Veteran experiencing pain at 10 degrees; 
left lateral extension of 0 to 10 degrees with pain at 10; 
right lateral flexion of 0 - 15 degrees with pain at 15 
degrees; left lateral rotation  of 0 to 15 degrees with pain 
at 15 degrees; and right lateral rotation of 0 - 20 degrees 
with pain at 20 degrees.  Repetitive motion caused increased 
pain, but no increase in weakness, fatigability, or 
additional functional limitations.  The examiner found the 
Veteran to be employable within a list of conditions: no 
lifting above 20 pounds; no repetitive bending; flexible as 
to prolonged standing, walking, and sitting; as well as the 
availability of frequent rest breaks and opportunities to 
change position.   

The Veteran was afforded another VA spine examination in 
April 2008.  The examiner gave no opinion regarding the 
Veteran's employability.  The Veteran indicated pain over the 
entire lumbar spine and the examiner measured a painful, 
limited range of motion.  The range of motion of the lumbar 
spine was 0 to 48 degrees flexion with pain throughout, 6 
degrees extension with pain throughout,  degrees left lateral 
bending 10 degrees pain limited, right lateral bending 14 
degrees pain limited and 2 degrees rotation bilaterally pain 
limited.  

There is no medical evidence of unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent 
evaluation, or of unfavorable ankylosis of the entire spine 
to warrant a 100 percent evaluation.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.  As noted, the 
medical evidence shows ranges of motion in the low back.  

The overall evidence does not reveal a disability picture 
most nearly approximating unfavorable ankylosis of the entire 
thoracolumbar spine even with consideration of whether there 
was additional functional impairment due to DeLuca factors.  
In addition, the May 2007 VA examination noted that 
repetitive motion caused increased pain, but there was no 
increase in weakness, fatigability, or additional functional 
limitations.

If it is shown there is disc disease, then a Veteran's low 
back condition also may be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Under this Formula, a 20 percent 
rating requires incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires incapacitating 
episodes of at least 4 weeks but less than 6 weeks in the 
past 12 months and a 60 percent rating requires 
incapacitating episodes of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bedrest and 
treatment "prescribed by a physician."  Id.

With respect to incapacitating episodes, the Board finds 
there is no basis to assign a disability rating higher than 
40 percent.  In the record is an August 2006 statement from 
the Veteran's spouse in which she states the Veteran had to 
take many rests in the course of one day and at least one 
short nap per day.  A private September 2006 evaluation from 
the Veteran's treating physician noted the Veteran suffered 
from chronic back and intermittent radiating buttock and leg 
pain.  The physician concluded his assessment by recommending 
the Veteran continue with the OxyContin for pain control, to 
conduct activities as tolerated, as well as to either change 
position or lay down to relieve symptoms.  However, during 
the May 2007 VA spine examination the examiner reported that 
the Veteran denied incapacitating episodes, though the 
examiner found he had intervertebral disc syndrome.  There is 
no credible evidence that a physician prescribed treatment of 
bedrest or that the Veteran had incapacitating episodes of at 
least 6 weeks during a 12 month period.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

The Veteran is currently evaluated at 40 percent which 
reflects the interference of his disability with his 
employment and the record contains no evidence of surgery or 
hospitalizations during the appeal period.  The examiner who 
conducted the May 2007 VA examination found the Veteran to be 
employable within a list of conditions: no lifting above 20 
pounds; no repetitive bending; flexible as to prolonged 
standing, walking, and sitting; as well as the availability 
of frequent rest breaks and opportunities to change position.  
As such, the Board finds that the diagnostic code for the 
Veteran's service-connected disability adequately describes 
the current disability level and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.


ORDER

Entitlement to an increased rating for degenerative changes, 
lumbar spine, is denied.  




____________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


